DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 11, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 14, 2020 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may wish to delete “the” before “an” at line 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one output seal" at line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-6 and 8-12 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazawa et al. (2015/0258693).
Yazawa discloses and shows a first vacuum robot linkage (24) comprising: 
a body having an input side (Fig. 3, at 60) and an output side (at 61), wherein the input side receives through an input opening (at 65) at least one power input shaft (50), and wherein the output side receives through an output opening (not labeled, between 20 and 61) at least one power output shaft (not labeled); and 
a drive assembly for rotating a second vacuum robot linkage (13) about an output axis, the drive assembly comprising: 
at least one driving member (60) configured to interact with the at least one power input shaft, wherein at least one input seal (65) is positioned in the input opening in an open space formed between the power input shaft and an input perimeter of the input opening; 
at least one driven member (61) configured to interact with at least one power output shaft, wherein the at least one power output shaft is attached to the second vacuum robot linkage, wherein at least one output seal is positioned in the output opening (See para. 0120 where, “the interior space of the second arm unit 24 is kept in vacuum”), thus the output seal is likely arranged, either: 
between the at least one driven member and the at least one power output shaft, or 
in an open space formed between the power output shaft and an output perimeter of the output opening; and 
at least one transmission element (62) configured to transmit power from the at least one driving member to the at least one driven member, 
wherein the at least one input seal and the at least one output seal are configured to isolate the at least one driving member, the at least one driven member, and the at least one transmission element of the drive assembly inside that body of the first vacuum robot linkage and away from an outside environment.
Regarding claim 2, the first vacuum robot linkage (24) is a vacuum robot forearm, and wherein the second vacuum robot linkage (13) comprises at least one end effector (para 0090).
Regarding claim 13, Yazawa discloses and shows a vacuum robot comprising: 
an upper arm (23) rotatable about a shoulder axis; 
a first vacuum robot linkage (24) comprising a forearm body rotatable relative to the upper arm about a forearm axis at a position offset from the shoulder axis, wherein the forearm body has an input side (26) and an output side (27), wherein the input side receives through an input opening at least one power input shaft (50), and wherein the output side receives through an output opening at least one power output shaft (not labeled); and 
a second vacuum robot linkage (13) comprising at least one end effector rotatable relative to the forearm about an output axis of the first vacuum robot linkage, 
wherein the first vacuum robot linkage comprises a first drive assembly for rotating the second vacuum robot linkage about the output axis, the first drive assembly comprising: 
at least one driving member configured to interact with the at least one power input shaft, wherein at least one input seal (65) is positioned in the input opening, either: 
between the at least one driving member and the at least one power input shaft, or 
in an open space formed between the power input shaft and the input perimeter of the input opening; 
at least one driven member (61) configured to interact with the at least one power output shaft, wherein the at least one power output shaft is attached to the second vacuum robot linkage, and wherein the at least one output seal is positioned in the output opening (See para. 0120 where, “the interior space of the second arm unit 24 is kept in vacuum”), either: 
between the at least one driven member and the at least one power output shaft, or 
in an open space formed between the at least one power output shaft and the output perimeter of the output opening; 
at least one transmission element (62) configured to transmit power from the at least one driving member to the at least one driven member, 
wherein the at least one input seal and the at least one output seal are configured to isolate the at least one driving member, the at least one driven member, and the at least one transmission element of the first drive assembly inside the forearm body and away from an outside environment.
Regarding claim 18, Yazawa discloses and shows a method for operating a first vacuum robot linkage comprising: 
causing interaction of at least one power input shaft (50) with at least one driving member (60), wherein the at least one power input shaft is received through an input opening on an input side of a body of the first vacuum robot linkage, and wherein at least one input seal is positioned, either: 
between the at least one driving member and the at least one power input shaft, or 
in an open space formed between the at least one power input shaft and an input perimeter of the input opening, 
wherein said interaction is configured to: 
transmit power from the at least one driving member to an at least one driven member (61) via at least one transmission element (62), and 
cause the at least one driven member to interact with at least one power output shaft (not labeled) that is attached to a second vacuum robot linkage (13), wherein the at least one power output shaft is received through an output opening on an output side of the body of the first vacuum robot linkage, and wherein at least one output seal is positioned, either: 
between the at least one driven member and the at least one power output shaft, or 
in an open space formed between the at least one power output shaft and an output perimeter of the output opening (See para. 0120 where, “the interior space of the second arm unit 24 is kept in vacuum”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa as applied to claim 1 and 18.
Yazawa discloses and shows the invention of claims 1 and 18 as described elsewhere above.  
Regarding claims 3, 15 and 19, the at least one input seal and the at least one output seal independently comprise a magnetic liquid rotary seal or a fixed vacuum barrier and wherein if two or more power input shafts are present, the at least one input seal is positioned in an open space formed between any two adjacent power input shafts (para 0120).
Yazawa does not include two or more shafts.  However, if Yazawa were to have two or more shafts to transfer torque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to likewise arrange output seals in open spaces formed between the two or more adjacent power output shafts to seal the interior of the first vacuum robot linkage.

Claims 4-6, 8, 9, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa as applied to claim 1 in view of Gilchrist (US 2003/0011338).
Regarding claim 4, the at least one power input shaft comprises: 
an inner power input shaft (50), and 
a middle power input shaft (51) surrounding the inner power input shaft and spaced by a first distance from the inner power input shaft and by a second distance from the input perimeter of the input opening, 
wherein the inner power input shaft and the middle power input shaft are independently rotatable about an input axis of the first vacuum robot linkage; 
the at least one power output shaft comprises: 
an inner power output shaft (not labeled), 
the at least one driving member comprises: 
a first driving member (60) configured to interact with the inner power input shaft and to activate a first transmission element (62), and 
the at least one transmission element comprises: 
a first transmission element (62) configured to transmit power from the first driving member to a first driven member (61), and 
the at least one driven member comprises: 
the first driven member (61) configured to utilize power transmitted from the first transmission element to interact with the inner power output shaft to move the first vacuum robot linkage.
Yazawa does not include a second driving member, second transmission element, second driven member.  Gilchrist teaches a vacuum robot wherein, at arm 62, having a second driving member, second transmission element, second driven member, wherein:
the at least one power input shaft comprises: 
an inner power input shaft (Fig. 4, item 90), and 
a middle power input shaft (94) surrounding the inner power input shaft and spaced by a first distance from the inner power input shaft and by a second distance from an input perimeter of an input opening, 
wherein the inner power input shaft and the middle power input shaft are independently rotatable about an input axis of the first vacuum robot linkage (62); 
the at least one power output shaft comprises: 
an inner power output shaft (122), and 
a middle power output shaft (120) surrounding the inner power output shaft and spaced by a third distance from the inner power output shaft and by a fourth distance from an output perimeter of an output opening, 
wherein the inner power output shaft and the middle power output shaft are independently rotatable about an output axis of the first vacuum robot linkage that is offset laterally from the input axis; 
the at least one driving member comprises: 
a first driving member (110) configured to interact with the inner power input shaft and to activate a first transmission element (112), and 
a second driving member (116) configured to interact with the middle power input shaft and to activate a second transmission element (118); 
the at least one transmission element comprises: 
a first transmission element (112) configured to transmit power from the first driving member to a first driven member (114), and 
a second transmission element (118) configured to transmit power from the second driving member to a second driven member (119); 
the at least one driven member comprises: 
the first driven member (114) configured to utilize power transmitted from the first transmission element to interact with the middle power output shaft to move a lower portion of the first vacuum robot linkage (64), and 
the second driven member (119) configured to utilize power transmitted from the second transmission element to interact with the inner power output shaft to move an upper portion (66) of the second vacuum robot linkage.
The Gilchrist assembly, with the second driving member, second transmission element, second driven member, and second (upper or lower) robot linkage, allows for a larger number of processing apparatus to be employed, increasing production which lowers fabrication costs (para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yazawa robot assembly to include a second driving member, second transmission element, second driven member, and second (upper or lower) robot linkage to also increase production while also lowering fabrication costs.
Regarding claim 5, Gilchrist shows the lower portion of the second vacuum robot linkage as a lower end effector, and wherein the upper portion of the second vacuum robot linkage as an upper end effector.
Regarding claim 6, Yazawa describes a vacuum robot linkage wherein:
 the at least one input seal comprises: 
a first input seal (65) in the first distance between the inner power input shaft and the middle power input shaft, and 
a second input seal (66) in the second distance between the middle power input shaft and the input perimeter of the input opening.
Yazawa does have a power output shaft but does not include a middle output shaft.  Yazawa infers that a seal is arranged at the output portion of the linkage.  Gilchrist teaches a vacuum robot having inner and middle power output shaft, each operationally attached to corresponding robot linkages to increase production and lower production costs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a middle power output shaft so as to increase production and lower production costs. 
Regarding claim 8, Yazawa also includes:
the at least one driving member (60) is at least one timing pulley; wherein the at least one driven member (62) is at least one power output pulley; wherein the at least one transmission element (62) is at least one timing belt; and wherein the second vacuum robot linkage (13) is rotatable about the output axis of the first vacuum robot linkage by up to 180 degrees.
Yazawa lacks the second robot linkage rotating at least 360 degrees.  Gilchrist teaches a substrate processing robot where a robot linkage (62) is rotatable by 360 degrees (para. 0029) for increased range of motion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yazawa robot such that the linkage is rotatable by at least 360 degrees for increased range of motion.
Regarding claim 9, Yazawa does not specify a tensioner element.
Gilchrist teaches a tension element (Fig. 5, 70T, 79T, 80T) to prevent slack on the belts (para, 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yazawa robot to include a tension element to likewise prevent slack on the belts.
Regarding claim 14, Yazawa also includes: the at least one driving member (60) is at least one timing pulley; wherein the at least one driven member (61) is at least one power output pulley; wherein the at least one transmission element (62) is at least one timing belt; and wherein the second vacuum robot linkage (13) is rotatable about the output axis of the first vacuum robot linkage by up to 180 degrees.
Yazawa lacks at least one tensioner element and where the second robot linkage rotates at least 360 degrees.  Gilchrist teaches a substrate processing robot having at least one tensioner element (Fig. 5, 70T, 79T, 80T) to prevent slack on the belts (para, 0027) and where a robot linkage (62) is rotatable by 360 degrees (para. 0029) for increased range of motion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yazawa robot to include a tension element to likewise prevent slack on the belts and to also modify Yazawa such that the linkage is rotatable by at least 360 degrees for increased range of motion.
Regarding claim 20, Yazawa discloses and shows the at least one driving member (60) comprising at least one timing pulley; the at least one driven member (61) comprising at least one power output pulley; and wherein the at least one transmission element (62) comprising at least one timing belt.
Yazawa lacks at least one tensioner element Gilchrist teaches a substrate processing robot having at least one tensioner element (Fig. 5, 70T, 79T, 80T) to prevent slack on the belts (para, 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yazawa robot to include a tension element to likewise prevent slack on the belt. 
Regarding claim 21, Yazawa’s second vacuum robot linkage (13) is rotatable about the output axis of the first vacuum robot linkage by up to 180 degrees.
Gilchrist teaches a substrate processing robot where a robot linkage (62) is rotatable by 360 degrees (para. 0029) for increased range of motion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yazawa robot such that the linkage is rotatable by at least 360 degrees for increased range of motion.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa and Gilchirst as applied to claim 9 and further in view of Stevens (US 5,376,862).
Yazawa and Gilchrist teach the invention of claim 9 as described elsewhere above.  Neither, however, includes series of magnets attached to the power shafts or pulleys.
Regarding claim 10, Stevens teaches a robot linkage wherein a first series of magnets (30) is attached circumferentially to an inner power input shaft (34) of the at least one power input shafts in a radially outward direction, 
wherein a second series of magnets (42) is attached to an inner circumference of a first ring (not labeled) in a radially inward direction, 
wherein each magnet in the first series of magnets is configured to magnetically couple to a corresponding magnet in the second series of magnets to rotate the first timing pulley (Abstract), 
wherein each magnet in the first series of magnets is spaced from each corresponding magnet in the second series of magnets by a fifth distance, 
wherein a third series of magnets (32) is attached circumferentially to a middle power input shaft (36) of the at least one power input shafts in a radially outward direction, 
wherein a fourth series of magnets (44) is attached to an inner circumference of a second ring (not labeled) in a radially inward direction, 
wherein each magnet in the third series of magnets is configured to magnetically couple to a corresponding magnet in the fourth series of magnets to rotate the second timing pulley, 
wherein each magnet in the third series of magnets is spaced from each corresponding magnet in the fourth series of magnets by the fifth distance, and 
wherein the at least one input seal (12) is configured to seal the fifth distance.
The series of magnets, along with the input seal, “avoid the use of friction seals, ferrofluidic seals or bellow structures, and provide the least susceptibility to particulate contamination in the chamber” (col. 3:39-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Yazawa/Gilchrist assembly with a series of magnets and input seal similar to that of Stevens to greatly reduce the susceptibility to particulate contamination in the chamber.
Regarding claim 11, the combined Yazawa/Gilchrist assembly includes a middle power output shaft, a first power output pulley, an inner power output shaft and a second power output pulley.  The assembly, however lacks series of magnets.  Similar to claim 10, Stephens series of magnets correspondingly attached to inner and outer surfaces of drive and driven shafts to drive a pivot of two, coaxial drive units of robot linkages, 24 and 26, the magnets having an output seal between the magnets.
The series of magnets, along with the input seal, “avoid the use of friction seals, ferrofluidic seals or bellow structures, and provide the least susceptibility to particulate contamination in the chamber” (col. 3:39-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Yazawa/Gilchrist assembly with a series of magnets and input seal similar to that of Stevens to greatly reduce the susceptibility to particulate contamination in the chamber.
Regarding claim 12, the at least one input seal and the at least one output seal independently comprise a fixed vacuum barrier (12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658